 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     SJC II/FOURTH AND HAVEN, LLC,                   )
 4                                                   )
                           Plaintiff,                )       Case No.: 2:19-cv-01306-GMN-DJA
 5
            vs.                                      )
 6                                                   )                      ORDER
     DANIELLE WELLBROCK, et al.,                     )
 7                                                   )
                           Defendants.               )
 8                                                   )
 9
10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Daniel J. Albregts, (ECF No. 3), which recommends that the case be
12   DISMISSED without prejudice as this Court lacks subject matter jurisdiction and that
13   Defendant Trevor Monroe’s application to proceed in forma pauperis, (ECF No. 1), be
14   DENIED as moot.
15          Defendant Trevor Monroe has failed to update his address with the Court pursuant to
16   Local Rule IA 3-1, which provides that failure to comply may result in “the dismissal of the
17   action, entry of default judgment, or other sanctions as deemed appropriate by the court.” D.
18   Nev. Local R. IA 3-1.
19          A party may file specific written objections to the findings and recommendations of a
20   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
21   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
22   determination of those portions to which objections are made. Id. The Court may accept, reject,
23   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
24   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
25   not required to conduct “any review at all . . . of any issue that is not the subject of an


                                                  Page 1 of 2
 1   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
 2   that a district court is not required to review a magistrate judge’s report and recommendation
 3   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 4   1122 (9th Cir. 2003).
 5          Here, no objections were filed, and the deadline to do so has passed.
 6          Accordingly,
 7          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 3), is
 8   ACCEPTED and ADOPTED in full.
 9          IT IS FURTHER ORDERED that this case is DISMISSED without prejudice as this
10   Court lacks subject matter jurisdiction.
11          IT IS FURTHER ORDERED that Defendant Trevor Monroe’s application to proceed
12   in forma pauperis, (ECF No. 1), is DENIED as moot.
13          The Clerk of Court shall close this case and enter judgment accordingly.
14                       31
            DATED this ________ day of March, 2020.
15
16
17                                                ____________________________
                                                  Gloria M. Navarro, District Judge
18                                                United States District Court
19
20
21
22
23
24
25


                                                Page 2 of 2
